COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-07-060-CR

                                                 
 

ADRIAN LAUREL PETERS	          					APPELLANT

A/K/A ADRIAN L. PETERS



V.

THE STATE OF TEXAS	STATE

----------

FROM CRIMINAL DISTRICT 
COURT NO. 1 OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have received a letter from appellant stating that he wants to “cancel” her appeal.  We will treat the letter as a motion to dismiss her appeal because it complies with rule 42.2(a) of the rules of appellate procedure.  
Tex. R. App. P.
 42.2(a).  No decision of this court having been delivered before we received this motion, we grant the motion and dismiss the appeal.  
See id.
; 
Tex. R. App. P.
 43.2(f).
																			PER CURIAM

PANEL D:	
WALKER, J.; CAYCE, C.J.; and MCCOY
, J.

DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)	



DELIVERED: April 19, 2007							

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.